COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Cause No 01-12-01065-CV; In re St. Luke’s Sugar Land Partnership, L.L.P., Relator

            Original Proceeding on Petition for Writ of Mandamus from Shatish Patel, M.D. et
            al. v. St. Luke’s Sugar Land Partnership, L.P., Cause No. 2011-24016, in the 152nd
            District Court of Harris County, Texas.

        On November 20, 2012, relator St. Luke’s Sugar Land Partnership, L.L.P. filed a petition
for writ of mandamus challenging the trial court’s November 2, 2012 order compelling
production of certain documents. The Court requests a response to the petition for writ of
mandamus. The response is due no later than Wednesday, December 12, 2012. The real
parties in interest may file their response sooner to facilitate an expedited review, at their
discretion. The relator’s reply, if any, is due within 3 days after the response is filed.

       Relator has also filed an “Expedited Motion for Temporary Stay” of the trial court’s
order. The petition for writ of mandamus alleges that the trial court abused its discretion by
ordering the production of documents, including some which may be privileged. Likewise, the
motion for stay seeks abatement of the trial court’s order in its entirety pending resolution of the
mandamus petition which was filed two business days before the order’s deadline for producing
documents. In response, the real parties in interest do not oppose a temporary stay limited to
documents subject to a good-faith assertion of attorney-client or work-product privileges, but
they ask the effect of the stay to be so limited. Relator has not provided a basis for relief except
to the extent the trial court’s order may erroneously require the production of privileged
documents. Accordingly, the court grants relator’s motion for temporary stay in part.
Until the disposition of Relator’s petition or until further order of this court, Relator may
withhold from its production of documents compelled by the trial court’s November 2, 2012
order only those documents subject to a good-faith assertion of attorney-client privilege or
work-product privilege.       Nothing in this order shall otherwise stay the trial court’s
November 2, 2012 order or the enforcement of that order in the trial court.

       It is so ORDERED.


Judge=s signature: /s/ Justice Massengale
                    Acting individually



Date: November 21, 2012